Citation Nr: 1042881	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-32 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral venous 
condition.

2.  Entitlement to service connection for asthma, claimed as 
secondary to service-connected bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1949 to September 
1974.

This matter originally came before the Board of Veterans' Appeals 
(Board) from rating decisions dated February and August 2007 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
listed above.  In February 2007, the RO denied entitlement to 
service connection for asthma, claimed as secondary to service-
connected bronchitis.  In August 2007, the RO determined the 
Veteran had not submitted new and material evidence sufficient to 
reopen a claim of service connection for a bilateral venous 
condition.

In January 2009, the Veteran and his friend testified before the 
undersigned at a Travel Board hearing at the RO.  A transcript of 
the hearing is associated with the claims file.

In a February 2009 decision, the Board, in pertinent part, 
reopened the claim for service connection for bilateral venous 
condition and remanded it for additional development along with 
the claim of entitlement to service connection for asthma.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died in August 2010.


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died on August [redacted], 2010, during the 
pendency of the appeal.  In November 2010, the Board received 
information from the Social Security Administration (SSA) 
verifying that fact.

As a matter of law, a claim does not survive the death of an 
appellant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's claim has 
become moot by virtue of his death and must be dismissed for lack 
of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion. 
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008). As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...." The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA facility from which the claim originated 
(listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


